UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4230

THOMAS H. LIGON,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
 Jerome B. Friedman, District Judge.
(CR-97-131)

Submitted: October 9, 1998

Decided: December 15, 1998

Before ERVIN, HAMILTON, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed in part, dismissed in part, vacated in part, and remanded by
unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Paul Arthur Driscoll, PENDER & COWARD, P.C., Virginia Beach,
Virginia, for Appellant. Arenda L. Wright Allen, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Thomas H. Ligon pled guilty to embezzlement of union funds in
violation of 29 U.S.C. § 501(c) (1994). The court sentenced Ligon to
ten months imprisonment to be followed by three years of supervised
release and ordered him to pay restitution in the amount of $16,000.
Ligon's counsel has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), raising one issue but stating that, in
his view, there are no meritorious grounds for appeal. Ligon was noti-
fied of his right to file pro se a supplemental brief, but he has not done
so. We affirm in part, dismiss in part, and vacate and remand in part.

Ligon's counsel does not challenge the calculation of Ligon's
prison sentence. Rather, counsel questions whether this court has
jurisdiction over the appeal where Ligon is appealing a sentence
within the properly calculated guideline range and where the district
court discussed the repetitive nature of Ligon's conduct during the
sentencing hearing. The district court properly considered the "nature
and circumstances of the offense," see 18 U.S.C.A. § 3553(a) (West
Supp. 1998), when fashioning Ligon's sentence, and the court may fix
the sentence at any point it finds appropriate within the guideline
range. See United States v. Roberts, 881 F.2d 95, 106-07 (4th Cir.
1989). Ligon's challenge to the court's imposition of a sentence
within the properly calculated guideline range does not state an
appealable question under 18 U.S.C.A. § 3742 (West 1985 & Supp.
1998). See United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

Although not raised by counsel, we address the sufficiency of the
district court's findings with regard to its restitution order. Ligon did
not object to the adequacy of the district court's findings or the pre-
sentence report's recommendations at sentencing. Our review of the
restitution order therefore is limited to review only for plain error. See
Fed. R. Crim. P. 52(b); United States v. Perkins , 108 F.3d 512, 516
(4th Cir. 1997).

Before a district court orders restitution, it must consider the defen-
dant's economic circumstances, including his financial resources,
needs and earning ability, and that of his dependents. See 18 U.S.C.A.

                     2
§§ 3663, 3664 (West Supp. 1998); United States v. Plumley, 993 F.2d
1140, 1142-43 (4th Cir. 1993). "The district court must make explicit
findings as to those factors enumerated in 18 U.S.C.§ 3664(a) and
such findings should be keyed to the specific type and amount of res-
titution ordered." Plumley, 993 F.2d at 1143 (citing United States v.
Bruchey, 810 F.2d 456, 459 (4th Cir. 1987)). We have held that a sen-
tencing court satisfies its duty to make specific findings if it adopts
a presentence report "that contains adequate factual findings to allow
effective appellate review of the fine or restitution." United States v.
Castner, 50 F.3d 1267, 1277 (4th Cir. 1995); see United States v.
Molen, 9 F.3d 1084, 1086-87 (4th Cir. 1993).

Here, the presentence report's recommended findings were not
"keyed to the specific type and amount of restitution ordered."
Bruchey, 810 F.2d at 459. In Molen, this court found the contents of
the presentence reports in that case insufficient to relieve the district
court of its duty to make specific findings regarding a defendant's
ability to pay restitution. The court explained that the presentence
reports at issue:

          do not contain recommended findings as to their individual
          or families' financial needs or what hardship may result if
          they are required to pay in excess of $209,000 in restitution
          over a five-year period; nor do the reports offer findings that
          this amount of restitution is keyed to the Molens' financial
          situations or that the Molens can feasibly comply with the
          order. Further, Charles Molen's presentence report makes
          no recommended finding as to his future earning capability.
          Consequently, we are compelled to vacate the restitution
          order and remand to the district court for it to make explicit
          findings.

Molen, 9 F.3d at 1087. The presentence report in this case has the
same deficiencies as the reports in Molen. Moreover, Ligon's report
failed to address the restitution order's effect on Ligon's existing obli-
gation to make a monthly payment to satisfy a bankruptcy judgment
or on Ligon's ability to pay one victim $2500 in restitution in one
payment after completing the installment payments to another victim
called for under the $13,500 order of restitution.

                     3
We therefore find that the absence of any findings by either the dis-
trict court or the presentence report keyed specifically to whether
Ligon is able to pay the restitution ordered and whether the imposi-
tion of such restitution would be unduly harsh constitutes plain error.
See Castner, 50 F.3d at 1277. Accordingly, we vacate the district
court's restitution order and remand for the court to make explicit
findings regarding Ligon's ability to pay the amount of restitution
ordered.

As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. We affirm Ligon's con-
viction, dismiss the appeal of his prison sentence, and vacate the resti-
tution order and remand for further proceedings consistent with this
opinion. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

          AFFIRMED IN PART; DISMISSED IN
          PART; VACATED IN PART AND REMANDED

                     4